Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128702                                                                                              Michael F. Cavanagh
  128703                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 128702; 128703     

                                                                   COA: 250909; 251408      

                                                                   Wayne CC: 03-004489-01 

  EDWARD JOHNIGAN,                                                            03-004486 

           Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           s1121                                                              Clerk